                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO

SHAWNA RODARTE                              )
                                            )
                      Plaintiff,            )
       v.                                   )
                                            )       Case No. 1:20-cv-02401-RBJ
JOHNSON & JOHNSON and                       )
ETHICON INC.,                               )
                                            )
                      Defendants.           )

                 FIRST AMENDED COMPLAINT AND JURY DEMAND

       COMES NOW Plaintiff, SHAWNA RODARTE (“Plaintiff”), by and through her

attorneys, and files this First Amended Complaint with leave of Court against Defendants,

JOHNSON & JOHNSON and ETHICON INC., as follows:

                                           PARTIES

       1.     This action seeks to recover damages for the injuries sustained by SHAWNA

RODARTE (“Plaintiff”) as the direct and proximate result of the wrongful conduct and

negligence of the Defendants in connection with the design, development, manufacture, testing,

packaging, promoting, marketing, advertising, distributing, labeling, and selling of the Ethicon

TVT Exact Continence System mesh product implanted in Plaintiff.

       2.     Defendant, JOHNSON & JOHNSON (“J&J”) is a corporation, and according to

its website, the world’s largest and most diverse medical device and diagnostics company, with

its worldwide headquarters and principle place of business located at One Johnson & Johnson

Plaza, New Brunswick, New Jersey. Johnson & Johnson is incorporated in New Jersey and is

therefore a citizen of the state of New Jersey. Johnson & Johnson organizes its subsidiary

businesses into individual Business Units to coordinate the development, manufacture, testing,

marketing promotion, training, distribution and sale of its’ pelvic floor repair products. Within



                                                1
J&J there are three sectors, medical devices and diagnostics, pharmaceutical, and consumer.

Within the medical devices and diagnostic sector are “Business Units” including the “Ethicon

Franchise.” The Ethicon Franchise was charged by J&J with the design, development,

promotion, marketing, testing, training, distribution and sale of the pelvic floor repair products at

issue in this case. The Company Group Chairman and Worldwide Franchise Chairman for the

Ethicon Franchise, Gary Pruden, is employed by J&J. The companies which comprise the

Ethicon Franchise are thus controlled by J&J and include, but are not limited to, Ethicon Inc.,

Ethicon LLC, Ethicon LTD.

       3.      Defendant, ETHICON, INC. is a wholly owned subsidiary of Defendant J&J

located in Somerville, New Jersey. ETHICON INC. is incorporated in New Jersey, its principle

place of business is in New Jersey, and therefore is a citizen of the state of New Jersey.

       4.      At all times relevant herein, J&J and Ethicon Inc., were engaged in the business

of placing medical devices into the stream of commerce by designing, manufacturing, testing,

training, marketing, promoting, packaging, labeling, and/or selling such devices, including the

TVT Exact Continence System implanted in Plaintiff. At all times relevant hereto, and, upon

information and belief, J&J, Ethicon, Inc., and Ethicon, LLC manufactured, marketed,

advertised, promoted and sold the TVT Exact Continence System worldwide.

       5.      Defendants J&J and Ethicon, Inc, (hereinafter referred to collectively as

“Defendants”) had a legal duty to ensure the safety and effectiveness of their pelvic mesh

products by conducting adequate and well-controlled studies on their products prior to

marketing. Defendants deliberately chose to manipulate the only studies that were conducted on

their products and by so doing provided doctors and patients with false and misleading

information about the safety and effectiveness of their pelvic mesh products. Furthermore,




                                                 2
Defendants made a conscious decision to forego performing studies and creating registries that

would have provided doctors, including Plaintiff’s implanting physician, and patients in the

United States with accurate information regarding the lack of proof of the safety and

effectiveness of their pelvic mesh products.

                                 JURISDICTION AND VENUE

        6.     Plaintiff is a citizen and resident of the state of Colorado.

        7.     Defendants have significant contacts with the United States District Court of the

District of Colorado such that they are subject to the personal jurisdiction of the court in said

district.

        8.     A substantial part of the events and omissions giving rise to Plaintiff’s causes of

action occurred in the United States District Court of the District of Colorado. Pursuant to 28

U.S.C. § 1391(a), venue is proper in said district.

        9.     Federal subject matter jurisdiction in the constituent actions is based upon 28

U.S.C. § 1332(a), in that there is complete diversity among Plaintiff and Defendants and the

amount in controversy exceeds $75,000.

                                  FACTUAL BACKGROUND

        10.    Surgical mesh products have been used to repair abdominal hernias since the

1950s. In the 1970s, gynecologists began using surgical mesh products designed for hernia repair

for abdominal repair to surgically repair prolapsed organs. In the 1990s, gynecologists began

using this surgical mesh for the surgical treatment of pelvic organ prolapse (“POP”) and stress

urinary incontinence (“SUI”). Manufacturers, including Defendants, began to modify the mesh

used in hernia repair to be used as products specifically intended to correct POP a SUI. Today,

defendants sell pelvic mesh “kits” which can include not only the surgical mesh, but also tissue




                                                  3
fixation anchors and insertion tools. The TVT Exact Continence System manufactured by

Defendants (hereinafter referred to as the “Mesh Product”) are considered Class II medical

devices.

       11.      The Mesh Product implanted in Plaintiff is targeted for women who suffer from

stress urinary incontinence as a result of the weakening or damage caused to the walls of the

vagina. It is specifically promoted to physicians and patients as an innovative, minimally

invasive procedure with minimal local tissue reactions, minimal tissue trauma and minimal pain

while correcting stress urinary incontinence.

       12.      Moreover, the Mesh Product implanted in Plaintiff contains polypropylene mesh.

Despite claims that this material is inert, the scientific evidence shows that this mesh material is

biologically incompatible with human tissue and promotes an immune response in a large subset

of the population receiving the Mesh Product. This immune response promotes degradation of

the polypropylene mesh, as well as the pelvic tissue, and can contribute to the formation of

severe adverse reactions to the mesh.

       13.      At various times, Defendants sought and obtained Food and Drug Administration

(“FDA”) clearance to market their mesh products, including the Mesh Product implanted in

Plaintiff, under Section 510(k) of the Medical Device Amendment. Section 510(k) allows

marketing of medical devices if the device is deemed substantially equivalent to other legally

marketed predicate devices marketed prior to May 28, 1976. This clearance process did not

require Defendants to prove the safety or efficacy of their mesh products and, thus, a formal

review of the safety and efficacy of the Mesh Product was never conducted with regard to the

Mesh Product.




                                                 4
       14.       At all times relevant hereto, the mesh products, including the Mesh Product

implanted in Plaintiff, were marketed to the medical community, including Plaintiff’s implanting

physician, and directly to patients as safe, effective, reliable, medical devices; implanted by safe

and effective, minimally invasive surgical techniques for the treatment of medical conditions,

primarily vaginal vault prolapse, stress urinary incontinence, pelvic organ prolapse and/or

rectocele, and as safer and more effective as compared to the traditional products and procedures

for treatment.

       15.       Upon information and belief, the Defendants have consistently underreported and

withheld information about the propensity of their mesh products, including the Mesh Product

implanted in Plaintiff, to fail and cause injury and complications, and have misrepresented the

efficacy and safety of the Mesh Product, through various means and media, actively and

intentionally misleading the FDA, the medical community, patients, and the public at large.

       16.       Despite the chronic underreporting of adverse events associated with their mesh

products, including the Mesh Product implanted in Plaintiff, eventually enough complaints were

recorded for the FDA to issue a public health notification regarding the dangers of these devices.

       17.       On July 13, 2011, the FDA issued a Safety Communication wherein the FDA

stated that “serious complications associated with surgical mesh for transvaginal repair of POP

are not rare” (emphasis in the original).

       18.       The FDA Safety Communication also stated, “Mesh contraction (shrinkage) is a

previously unidentified risk of transvaginal POP repair with mesh that has been reported in the

published scientific literature and in adverse event reports to the FDA . . . Reports in the

literature associate mesh contraction with vaginal shortening, vaginal tightening and vaginal

pain.” (emphasis in original).




                                                 5
         19.    In a December 2011 Joint Committee Opinion, the American College of

Obstetricians and Gynecologists (“ACOG”) and the American Urogynecologic Society

(“AUGS”) also identified physical and mechanical changes to the mesh inside the body as a

serious complication associated with vaginal mesh, stating:

         “There are increasing reports of vaginal pain associated with changes that can
         occur with mesh (contraction, retraction, or shrinkage) that result in taut sections
         of mesh . . . Some of these women will require surgical intervention to correct the
         condition, and some of the pain appears to be intractable.”

         20.    Plaintiff’s injuries were reported in the FDA Safety Communication and in the

ACOG/AUGS Joint Committee Opinion.

         21.    The FDA Safety Communication further indicated that the benefits of using

transvaginal mesh products instead of other feasible alternatives did not outweigh the associated

risks.

         22.    The FDA summarized its findings from its review of the adverse event reports

and applicable literature stating that it “has NOT seen conclusive evidence that using

transvaginally placed mesh in POP repair improves clinical outcomes any more than traditional

POP repair that does not use mesh, and it may expose patients to greater risk.” (Emphasis in

original).

         23.    The FDA White Paper further stated that “these products are associated with

serious adverse events . . . Compounding the concerns regarding adverse events are performance

data that fail to demonstrate improved clinical benefit over traditional non-mesh repair.”

         24.    Defendants knew or should have known about the Mesh Product’s risks and

complications identified in the FDA Safety Communication and the ACOG/AUGS Joint

Committee Opinion.




                                                  6
       25.     Defendants knew or should have known that the Mesh Product implanted in

Plaintiff unreasonably exposed Plaintiff to the risk of serious harm while conferring no benefit

over available feasible alternatives that do not involve the same risks.

       26.     Defendants had sole access to material facts concerning the defective nature of the

Mesh Product, and its propensity to cause serious and dangerous side effects and hence, cause

dangerous injuries and damage to persons who used the Mesh Product.

       27.     The scientific evidence shows that the material from which the Mesh Product is

made is biologically incompatible with human tissue and promotes a negative immune response

in a large subset of the population, including Plaintiff.

       28.     This negative response promotes inflammation of the pelvic tissue and contributes

to the formation of severe adverse reactions to the mesh, such as those experienced by Plaintiff.

       29.     The FDA defines both “degradation” and “fragmentation” as “device problems”

to which the FDA assigns a specific “device problem code.” “Material Fragmentation” is defined

as an “[i]ssue associated with small pieces of the device breaking off unexpectedly” and

“degraded” as an “[i]ssue associated with a deleterious change in the chemical structure, physical

properties, or appearance in the materials that are used in device construction.” The Mesh

Product was unreasonably susceptible to degradation and fragmentation inside the body.

       30.     The Mesh Product was unreasonably susceptible to shrinkage and contraction

inside the body.

       31.     The Mesh Product was unreasonably susceptible to “creep” or the gradual

elongation and deformation when subject to prolonged tension inside the body.

       32.     At all times relevant hereto, the Mesh Product was marketed to the medical

community, including Plaintiff’s implanting physician, and to patients as safe, effective, reliable,




                                                  7
medical devices, implanted by safe and effective, minimally invasive surgical techniques, and as

safer and more effective as compared to available feasible alternative treatments for stress

urinary incontinence, and other competing products.

       33.     Defendants omitted the risks, dangers, defects, and disadvantages of the Mesh

Product, and advertised, promoted, marketed, sold and distributed the Mesh Product as a safe

medical device when Defendants knew or should have known that the Mesh Products were not

safe for their intended purposes, and that the Mesh Product would cause, and did cause, serious

medical problems, and in some patients, including Plaintiff, catastrophic injuries.

       34.     Contrary to Defendants' representations and marketing to the medical community,

Plaintiff’s physician, and to the patients themselves, their mesh products, including the Mesh

Product implanted in Plaintiff, have high rates of failure, injury, and complications, fail to

perform as intended, require frequent and often debilitating re-operations, and have caused

severe and irreversible injuries, conditions, and damage to a significant number of women,

including Plaintiff, making these products defective under the law.

       35.     Defendants have underreported information about the propensity of their mesh

products, including the Mesh Product implanted in Plaintiff, to fail and cause injury and

complications and have made unfounded representations regarding the efficacy and safety of the

mesh products through various means and media.

       36.     Defendants failed to perform proper and adequate testing and research in order to

determine and evaluate the risks and benefits of their mesh products, including the Mesh Product

implanted in Plaintiff.




                                                 8
       37.        Defendants failed to design and establish a safe, effective procedure for removal

of the Mesh Product, or to determine if a safe, effective procedure for removal of the Mesh

Product exists.

       38.        The Mesh Product was at all times utilized and implanted in a manner foreseeable

to Defendants, as Defendants generated the instructions for use, created the procedures for

implanting the devices, and trained the implanting physician.

       39.        Defendants provided incomplete and insufficient training and information to

physicians, including Plaintiff’s physician, regarding the use of the Mesh Product, and the

aftercare of patients implanted with the Mesh Product.

       40.        The Mesh Product implanted in Plaintiff was in the same or substantially similar

condition as they were when they left Defendants' possession, was defective at the time of

manufacture, and in the condition directed by and expected by Defendants.

       41.        The injuries, conditions, and complications suffered by numerous women around

the world who have been implanted with mesh products, including the Mesh Product implanted

in Plaintiff, include, but are not limited to, erosion, mesh contraction, infection, fistula,

inflammation, scar tissue, organ perforation, dyspareunia (pain during sexual intercourse), blood

loss, neuropathic and other acute and chronic nerve damage and pain, pudendal nerve damage,

pelvic floor damage, and chronic pelvic pain

       42.        In many cases, including Plaintiff’s, the women have been forced to undergo

extensive medical treatment, including, but not limited to, operations to locate and remove mesh,

operations to attempt to repair pelvic organs, tissue, and nerve damage, the use of pain control

and other medications, injections into various areas of the pelvis, spine, and the vagina, and

operations to remove portions of the female genitalia.




                                                  9
        43.    The medical and scientific literature studying the effects of Defendants' mesh

products, like that of the Mesh Products implanted in Plaintiff, has examined each of these

injuries, conditions, and complications, and has reported that they are causally related to the

Mesh Products.

        44.    Removal of contracted, eroded and/or infected mesh can require multiple surgical

interventions for removal of mesh and results in scarring on fragile compromised pelvic tissue

and muscles.

        45.    At all relevant times herein, Defendants continued to promote their mesh

products, including the Mesh Product implanted in Plaintiff, as safe and effective even when no

clinical trials had been done supporting long- or short-term efficacy.

        46.    In doing so, Defendants failed to disclose to Plaintiff’s implanting physician, the

known risks and failed to warn of known or scientifically knowable dangers and risks associated

with the Mesh Product.

        47.    The Mesh Product implanted in Plaintiff, as designed, manufactured, distributed,

sold and/or supplied by Defendants was defective as marketed due to inadequate warnings,

instructions, labeling and/or inadequate testing in the presence of Defendants’ knowledge of lack

of safety.

        48.    Defendants knew that the Mesh Product implanted in Plaintiff, as designed,

manufactured, distributed, sold and/or supplied by Defendants, was defective as marketed due to

inadequate warnings, instructions, labeling and/or inadequate testing at the time it left

Defendants’ control.




                                                10
         49.   On or about September 21, 2017, Plaintiff had the Mesh Product implanted at

SCL Denver Urogynecology in Denver, Colorado, by her implanting physician to treat her

urinary incontinence.

         50.   Thereafter, Plaintiff began experiencing painful and serious complications,

including but not limited to, urinary incontinence; urinary frequency; dyspareunia; cramping;

abnormal bleeding; constant, excruciating pain; and mesh exposure.

         51.   On or about July 13, 2020, Plaintiff underwent an operation at Kaiser Permanente

in Denver, Colorado, for revision of exposed mesh.

                                    CAUSES OF ACTION

                                  COUNT I: NEGLIGENCE

         52.   Plaintiff hereby incorporates Paragraphs 1-51 and further states as follows:

         53.   Defendants had a duty to Plaintiff, to use reasonable care in designing,

manufacturing, marketing, labeling, packaging and selling the Mesh Product, including a duty to

ensure that the Mesh Product did not pose a significantly increased risk of bodily injury to its

users.

         54.   Defendants had a duty to sufficiently and adequately warn Plaintiff’s implanting

physician of the aforementioned risks, dangers and complications of the Mesh Product, and the

severity and frequency of the aforementioned risks, dangers and complications of the Mesh

Product.

         55.   Defendants had a duty to exercise reasonable care in the advertising and sale of

the Mesh Product, including a duty to warn and instruct Plaintiff’s implanting physician, of the

dangers associated with the use of the Mesh Product that were known or should have been

known to Defendants at the time of the sale of the Mesh Product to the Plaintiff.




                                                11
       56.     Defendants had a duty to exercise reasonable and ordinary care in the recruitment

and training of physicians to implant the Mesh Product.

       57.     Defendants knew or should have known Plaintiff could foreseeably suffer injury

as a result of Defendants’ failure to exercise ordinary care in providing adequate warnings as

described herein.

       58.     Defendants knew or should have known Plaintiff could foreseeably suffer injury

as a result of the defective design of the Mesh Product.

       59.     Defendants breached their duty to Plaintiff by failing to exercise due care under

the circumstances.

       60.     Defendants were negligent in failing to use reasonable care as described herein in

designing, manufacturing, marketing, labeling, packaging and selling the Mesh Product

implanted in Plaintiff. Defendants breached their aforementioned duty by:

       a.      Failing to design the Mesh Product so as to avoid an unreasonable risk of harm to

               women in whom the Mesh Product were implanted, including Plaintiff;

       b.      Failing to manufacture the Mesh Product so as to avoid an unreasonable risk of

               harm to women in whom the Mesh Products were implanted, including Plaintiff;

       c.      Failing to use reasonable care in the testing of the Mesh Product so as to avoid an

               unreasonable risk of harm to women in whom the Mesh Product was implanted,

               including Plaintiff;

       d.      Failing to use reasonable care in inspecting the Mesh Product so as to avoid an

               unreasonable risk of harm to women in whom the Mesh Product were implanted,

               including Plaintiff;




                                                12
       e.      Otherwise negligently or carelessly designing, manufacturing, marketing,

               labeling, packaging and/or selling the Mesh Product.

       61.     The reasons that Defendants' negligence caused the Mesh Product implanted in

Plaintiff to be unreasonably dangerous and defective include, but are not limited to:

       a.      the use of polypropylene material in the Mesh Product and the immune reaction

               that results from such material, causing adverse reactions and injuries;

       b.      the design of the Mesh Products to be inserted into and through an area of the

               body with high levels of bacteria that adhere to the mesh causing immune

               reactions and subsequent tissue breakdown and adverse reactions and injuries;

       c.      biomechanical issues with the design of the Mesh Product, including, but not

               limited to, the propensity of the Mesh Product to contract or shrink inside the

               body, that in turn cause surrounding tissue to be inflamed, become fibrotic, and

               contract, resulting in injury;

       d.      the use and design of arms and anchors in the Mesh Product, which, when placed

               in the women, are likely to pass through contaminated spaces and injure major

               nerve routes in the pelvic region;

       e.      the propensity of the Mesh Product for “creep,” or to gradually elongate and

               deform when subject to prolonged tension inside the body;

       f.      the inelasticity of the Mesh Product, causing it to be improperly mated to the

               delicate and sensitive areas of the pelvis where it is implanted, and causing pain

               upon normal daily activities that involve movement in the pelvis (e.g.,

               intercourse, defecation); and




                                                13
       g.      the propensity of the Mesh Product for degradation or fragmentation over time,

               which causes a chronic inflammatory and fibrotic reaction, and results in

               continuing injury over time;

       h.      the hyper-inflammatory responses to polypropylene leading to problems including

               chronic pain and fibrotic reaction;

       i.      the propensity of the polypropylene products to degrade after implantation in the

               female pelvis, causing pain and other adverse reactions;

       j.      the adverse tissue reactions caused by the polypropylene products, which are

               causally related to infection, as the polypropylene is a foreign material to the

               human body;

       k.      the harshness of cross-linked polypropylene upon the female pelvic tissue, and the

               hardening of the product in the body;

       l.      the creation of a non-anatomic condition in the pelvis leading to chronic pain and

               functional disabilities when the mesh is implanting according to the

               manufacturers' instructions.

       62.     Defendants also breached their duty by negligently failing to warn or instruct

Plaintiff’s implanting physician of subjects including, but not limited to, the following:

       a.      the Mesh Product’s propensities to contract, retract, and/or shrink inside the body;

       b.      the Mesh Product’s propensities for degradation, fragmentation and/or creep;

       c.      the Mesh Product’s inelasticity preventing proper mating with the pelvic floor and

               vaginal region;

       d.      the rate and manner of mesh erosion or extrusion;

       e.      The risk of chronic inflammation resulting from the Mesh Product;




                                                 14
       f.     the risk of chronic infections resulting from the Mesh Product;

       g.     the risk of permanent vaginal or pelvic scarring as a result of the Mesh Product;

       h.     the risk of recurrent, intractable pelvic pain and other pain resulting from the

              Mesh Product;

       i.     the need for corrective or revision surgery to adjust or remove the Mesh Product;

       j.     the severity of complications that could arise as a result of implantation of the

              Mesh Product;

       k.     the hazards associated with the Mesh Product;

       l.     the Mesh Product’s defects described herein;

       m.     treatment of stress urinary incontinence with the Mesh Product is no more

              effective than safer and feasible available alternatives;

       n.     treatment of stress urinary incontinence with the Mesh Product exposes patients to

              greater risk than safer and feasible available alternatives;

       o.     treatment of stress urinary incontinence with the Mesh Product makes future

              surgical repair more difficult than safer and feasible available alternatives;

       p.     use of the Mesh Product puts the patient at greater risk of requiring additional

              surgery than safer and feasible available alternatives;

       q.     removal of the Mesh Product due to complications may involve multiple surgeries

              and may significantly impair the patient’s quality of life; and

       r.     complete removal of the Mesh Product may not be possible and may not result in

              complete resolution of the complications, including pain.

       63.    The Mesh Product was defective by reason of failure of Defendants to provide

adequate warnings and instructions.




                                                15
        64.     At the time of manufacture and conveyance, Defendant, by exercising reasonable

diligence, could have made the aforementioned warnings regarding the Mesh Product available

to Plaintiff, Plaintiff’s implanting physician, and the medical community.

        65.     At the time of manufacture and conveyance, Defendants did not adequately

provide Plaintiff’s implanting physician with the information concerning the likelihood and

severity of injury resulting from the aforementioned design defects of the Mesh Product

implanted in Plaintiff.

        66.     Defendants intentionally, recklessly and maliciously misrepresented the safety,

risks and benefits of the Mesh Product, understating the risks and exaggerating the benefits in

order to advance their own financial interests, with wanton and willful disregard for the rights

and health of the Plaintiff.

        67.     As a direct and proximate result of having the Mesh Product implanted in her with

the aforementioned defects, Plaintiff experienced the aforementioned painful and serious

complications, including but not limited to urinary incontinence; urinary frequency; dyspareunia;

cramping; abnormal bleeding; constant, excruciating pain; and mesh exposure..

        68.     As a direct and proximate result of Defendants’ negligent failure to provide

Plaintiff and Plaintiff’s implanting physician with sufficient or adequate warnings, Plaintiff

experienced the aforementioned painful and serious complications, including but not limited to

urinary incontinence; urinary frequency; dyspareunia; cramping; abnormal bleeding; constant,

excruciating pain; and mesh exposure..

        69.     As a direct and proximate result of Defendants' negligence, Plaintiff has

experienced significant mental and physical pain and suffering, has sustained permanent injury,

has undergone medical treatment, including multiple procedures to correct her injuries, and will




                                                16
likely undergo further medical treatment and procedures, has suffered financial or economic loss,

including, but not limited to, obligations for medical services and expenses, and/or lost income,

and other damages.

                     COUNT II: STRICT LIABILITY – DESIGN DEFECT

       70.       Plaintiff hereby incorporates by reference Paragraphs 1-51 and further states as

follows:

       71.       Plaintiff is an expected user or consumer of the Mesh Product.

       72.       Safer, feasible and suitable alternatives to the Mesh Product that were available to

the Defendants have existed at the time of manufacture and conveyance that do not present the

same frequency or severity of risks as does the Mesh Product. Safer and feasible alternatives

include but are not limited to, human tissue slings, biological implants, native tissue repair,

sutures, slings with less polypropylene, corrective surgery without implanted mesh, and pelvic

floor therapy.

       73.       The burden of implementing safer, feasible, and alternative designs would not

have outweighed the reduction of injury caused to consumers, including Plaintiff.

       74.       The Mesh Product implanted in Plaintiff was conveyed in a condition not

contemplated by reasonable persons among those considered expected users of consumers of the

Mesh Product.

       75.       At the tine of manufacture and conveyance, the Mesh Product failed to meet the

minimum safety expectations of the ordinary user and consumer: Plaintiff expected that the

Mesh Product would treat and/or remedy her urinary incontinence without causing the

aforementioned serious and painful complications.




                                                  17
       76.     The ordinary user and consumer would not consider the Mesh Product sufficiently

safe given the aforementioned risks, dangers, and complications associated with the Mesh

Product.

       77.     The Mesh Product implanted in Plaintiff was, at the time of manufacture and

conveyance, not in conformity with the generally recognized state of the art applicable to the

safety of the Mesh Product at the time they were designed, manufactured, packaged, labeled,

and/or sold.

       78.     The Mesh Product implanted in Plaintiff was unreasonably dangerous and not

reasonably safe for its intended uses and was defective as described herein with respect to its

design. The Mesh Product’s design defects include, but are not limited to:

       a.      the use of polypropylene material in the Mesh Product and the immune reaction

               that results from such material, causing adverse reactions and injuries;

       b.      the design of the Mesh Product to be inserted into and through an area of the body

               with high levels of bacteria that adhere to the mesh causing immune reactions and

               subsequent tissue breakdown and adverse reactions and injuries;

       c.      biomechanical issues with the design of the Mesh Product, including, but not

               limited to, the propensity of the Mesh Product to contract or shrink inside the

               body, that in turn causes surrounding tissue to be inflamed, become fibrotic, and

               contract, resulting in injury;

       d.      the use and design of arms and anchors in the Mesh Product, which, when placed

               in the women, are likely to pass through contaminated spaces and injure major

               nerve routes in the pelvic region;




                                                18
       e.       the propensity of the Mesh Product to “creep,” or to gradually elongate and

                deform when subject to prolonged tension inside the body;

       f.       the inelasticity of the Mesh Product, causing them to be improperly mated to the

                delicate and sensitive areas of the pelvis where they are implanted, and causing

                pain upon normal daily activities that involve movement in the pelvis (e.g.,

                intercourse, defecation); and

       g.       the propensity of the Mesh Product for degradation or fragmentation over time,

                which causes a chronic inflammatory and fibrotic reaction, and results in

                continuing injury over time

       h.       the hyper-inflammatory responses to polypropylene leading to problems including

                chronic pain and fibrotic reaction;

       j.       the adverse tissue reactions caused by polypropylene products, which are causally

                related to infection, as it is a foreign material to the human body;

       k.       the harshness of cross-linked polypropylene upon the female pelvic tissue, and the

                hardening of the product in the body;

       l.       the creation of a non-anatomic condition in the pelvis leading to chronic pain and

                functional disabilities when the mesh is implanting according to the

                manufacturers' instructions.

       79.      The aforementioned and foreseeable risks exceed and outweigh the benefit the

Defendants purport the Mesh Product provides, that benefit being the treatment of stress urinary

incontinence.

       80.      As a direct and proximate result of the Mesh Product’s aforementioned design

defects, Plaintiff experienced urinary incontinence; urinary frequency; dyspareunia; cramping;




                                                  19
abnormal bleeding; constant, excruciating pain; and mesh exposure as a result of the Mesh

Product being implanted in her.

       81.     As a direct and proximate result of the Mesh Product’s aforementioned defects, as

described herein, Plaintiff has experienced significant mental and physical pain and suffering,

has sustained permanent injury, has undergone medical treatment, including multiple procedures

to correct her injuries, and will likely undergo further medical treatment and procedures, has

suffered financial or economic loss, including, but not limited to, obligations for medical services

and expenses, and/or lost income, and other damages.

       82.     Defendants are strictly liable to Plaintiff for designing, manufacturing, marketing,

labeling, packaging and selling a defective product.

                 COUNT III: STRICT LIABILITY – FAILURE TO WARN

       83.     Plaintiff hereby incorporates by reference Paragraphs 1-51 and further states as

follows:

       84.     The Mesh Product implanted in Plaintiff was not reasonably safe and

unreasonably dangerous for its intended uses and was defective as described herein as a matter of

law due to its lack of appropriate and necessary warnings. Specifically, Defendants did not

provide Plaintiff’s implanting physician with sufficient or adequate warnings in the Mesh

Product’s instructions for use, packaging, promoting, marketing, advertising, distributing, and

labeling, regarding, among other subjects:

       a.      the Mesh Product’s propensities to contract, retract, and/or shrink inside the body;

       b.      the Mesh Product’s propensities for degradation, fragmentation, disintegration

               and/or creep;




                                                20
c.   the Mesh Product’s inelasticity preventing proper mating with the pelvic floor and

     vaginal region;

d.   the rate and manner of mesh erosion or extrusion;

e.   the risk of chronic inflammation resulting from the Mesh Product;

f.   the risk of chronic infections resulting from the Mesh Product;

g.   the risk of permanent vaginal or pelvic scarring as a result of the Mesh Product;

h.   the risk of recurrent, intractable pelvic pain and other pain resulting from the

     Mesh Product;

i.   the need for corrective or revision surgery to adjust or remove the Mesh Product;

j.   the severity of complications that could arise as a result of implantation of the

     Mesh Product;

k.   the hazards associated with the Mesh Product;

l.   the Mesh Product’s defects described herein;

m.   treatment of stress urinary incontinence with the Mesh Product is no more

     effective than safer and feasible available alternatives;

n.   treatment of stress urinary incontinence with the Mesh Product exposes patients to

     greater risk than safer and feasible available alternatives;

o.   treatment of stress urinary incontinence with the Mesh Product makes future

     surgical repair more difficult than feasible available alternatives;

p.   use of the Mesh Product puts the patient at greater risk of requiring additional

     surgery than safer and feasible available alternatives;

q.   removal of the Mesh Product due to complications may involve multiple surgeries

     and may significantly impair the patient’s quality of life; and




                                       21
       r.      complete removal of the Mesh Product may not be possible and may not result in

               complete resolution of the complications, including pain.

       85.     Defendants had a duty to exercise reasonable care in the advertising and sale of

the Mesh Product, including a duty to warn and instruct Plaintiff’s implanting physician, of the

dangers associated with the use of the Mesh Product that were known or should have been

known to Defendants at the time of the sale of the Mesh Product to the Plaintiff.

       86.     Defendants, by exercising reasonable diligence, could have made such warnings

available to Plaintiff’s implanting physician.

       87.     Defendants breached their duty by failing to sufficiently and adequately warn

Plaintiff’s implanting physician of the aforementioned risks, dangers and complications of the

Mesh Product, and the severity and frequency of the aforementioned risks, dangers and

complications of the Mesh Product.

       88.     At the time of manufacture and conveyance, Defendants did not adequately

provide Plaintiff’s implanting physician with information regarding the aforementioned risks,

complications and dangers of the Mesh Product, or the severity and frequency of the

aforementioned risks, complications and dangers of the Mesh Product.

       89.     At all relevant times herein, Defendants failed to provide sufficient warnings and

instructions that would have put Plaintiff, Plaintiff’s implanting physician, and the medical

community, on notice of the dangers and adverse effects caused by implantation of the Mesh

Product.

       90.     Had Defendants adequately warned Plaintiff’s implanting physician of the

aforementioned risks, complications and dangers of the Mesh Product, and the severity and

likelihood of the aforementioned risks, complications and dangers, Plaintiff’s implanting




                                                 22
physician would have recommended more safer, feasible and suitable alternatives to Plaintiff,

and Plaintiff’s injuries could have been avoided.

       91.     Had Defendants adequately warned Plaintiff’s implanting physician of the

aforementioned risks, complications and dangers of the Mesh Product, and the severity and

likelihood of these risks, complications and dangers, of the Mesh Product, Plaintiff’s implanting

physician would have made Plaintiff aware of this information, and Plaintiff would not have

consented to have the Mesh Product implanted inside her body; and her injuries would have been

avoided.

       92.     As a direct and proximate result of Defendants’ failure to provide Plaintiff’s

implanting physician with sufficient or adequate warnings regarding the Mesh Product implanted

in Plaintiff, Plaintiff and her implanting physician were not adequately informed of the potential

dangers and/or defects of the Mesh Product.

       93.     As a direct and proximate result of Defendants’ failure to adequately warn

Plaintiff’s implanting physician of the Mesh Product’s aforementioned risks, complications, and

dangers of the Mesh Product described herein, Plaintiff has experienced significant mental and

physical pain and suffering, has sustained permanent injury, has undergone medical treatment,

including multiple procedures to correct her injuries, and will likely undergo further medical

treatment and procedures, has suffered financial or economic loss, including, but not limited to,

obligations for medical services and expenses, and/or lost income, and other damages.

       WHEREFORE, Plaintiff demands a trial by jury, judgment against Defendants for

compensatory and exemplary damages in an amount exceeding $75,000, as well as costs,

attorney fees, interest, or any other relief, monetary or equitable, to which they are entitled.

PLAINTIFF DEMANDS A TRIAL BY JURY.




                                                  23
Dated: October 29, 2020



                           Respectfully submitted,

                           By:/s/Rebecca Fredona
                           Rebecca Fredona
                           Pro hac vice Attorney
                           MOLL LAW GROUP
                           22 W Washington Street, 15th Floor
                           Chicago, IL 60602
                           T: (312) 462-1700
                           F: (312) 756-0045
                           rfredona@molllawgroup.com

                           Keith Fuicelli
                           FUICELLI & LEE, P.C.
                           1731 Gilpin Street
                           Denver, CO 80218
                           T: (303) 355-7202
                           keith@coloradoinjurylaw.com

                           COUNSEL FOR PLAINTIFF




                          24
                                CERTIFICATE OF SERVICE

       I hereby certify that on October 29, 2020, I electronically filed the foregoing document

with the Clerk of the Court using the CM/ECF system which will send notification of such filing

to the CM/ECF participants registered to receive service in this cause of action.



                                                     /s/ Rebecca Fredona




                                                25
